     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 1 of 19     1




1                                                 PAGES 1 - 18

2                        UNITED STATES DISTRICT COURT

3                      NORTHERN DISTRICT OF CALIFORNIA

4                BEFORE THE HONORABLE NATHANAEL M. COUSINS

5    VLSI TECHNOLOGY, LLC,              )
                                        )
6                 PLAINTIFF,            )
                                        )
7      VS.                              ) NO. 17-CV-5671 BLF
                                        )
8    INTEL CORPORATION,                 )
                                        ) SAN JOSE, CALIFORNIA
9                 DEFENDANT.            ) WEDNESDAY
                                        ) FEBRUARY 6, 2019
10   ___________________________________)

11

12    TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

13                     RECORDING   1:04 P.M. - 1:24 P.M.

14   APPEARANCES:

15   FOR PLAINTIFF              IRELL & MANELLA LLP
                                1800 AVENUE OF THE STARS
16                              SUITE 900
                                LOS ANGELES, CA 90067
17                        BY:   AMY E. PROCTOR, ESQUIRE

18
     FOR DEFENDANT              WILMER, CUTLER, PICKERING, HALE & DORR
19                              60 STATE STREET
                                BOSTON, MA 02109
20                        BY:   JOSEPH MUELLER, ESQUIRE

21                              WILMER, CUTLER, PICKERING, HALE & DORR
                                950 PAGE MILL ROAD
22                              PALO ALTO, CALIFORNIA 94304
                          BY:   LIV L. HERRIOT, ESQUIRE
23

24   TRANSCRIBED BY:    JOAN MARIE COLUMBINI, CSR #5435, RPR
                        RETIRED OFFICIAL COURT REPORTER, USDC
25



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 2 of 19        2




1    WEDNESDAY, FEBRUARY 6, 2019                                1:04 P.M.

2                                 PROCEEDINGS

3

4              THE CLERK:     CALLING CIVIL 17-5671, VLSI TECHNOLOGY

5    LLC VERSUS INTEL CORPORATION.

6              MS. PROCTOR:     AMY PROCTOR FOR THE PLAINTIFF VLSI

7    TECHNOLOGY, FROM IRELL & MANELLA.

8              THE COURT:     GOOD AFTERNOON.

9              MR. MUELLER:     GOOD AFTERNOON, JOE MUELLER FROM WILMER

10   HALE ON BEHALF OF INTEL.     AND WITH ME IS LIV HERRIOT, MY

11   COLLEAGUE, AS WELL AS BRAD HUA FROM INTEL.

12             THE COURT:     GOOD AFTERNOON.     THANKS FOR BEING HERE.

13   YOU ALL MAY BE SEATED.     MR. MUELLER MAY STAY UP HERE AT THE

14   PODIUM.

15             CHECKING ON DISCOVERY, REALLY ON STATUS OF THINGS,

16   BACK IN DECEMBER WAY OF LAST YEAR, I INVITED AND GOT FROM YOU

17   PROPOSALS ABOUT A SPECIAL MASTER TO OVERSEE THE DISCOVERY

18   PROCESS, WHICH I'VE NOT RULED UPON YET, AND I'M NOT SURE IF I

19   SHOULD APPOINT A SPECIAL MASTER.       YOU HAVEN'T AGREED TO ONE,

20   WHICH DOESN'T MEAN WE CAN'T HAVE ONE, BUT IT MAKES ME A LITTLE

21   BIT LESS ENTHUSIASTIC APPOINTING ONE THAT AT LEAST ONE OF YOU

22   WILL BE OBJECTING TO, BECAUSE THE WHOLE GOAL OF THE PROCESS IS

23   TO AID THE EFFICIENCY OF YOUR LITIGATION, RATHER THAN TO CREATE

24   AN ADDITIONAL BURDEN FOR YOU TO OVERCOME.

25             SO THAT'S THE IMMEDIATE CONTEXTURAL BACK STORY TO MY



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 3 of 19        3




1    MUSINGS, BUT I WANTED TO CHECK IN WITH YOU JUST AS TO WHAT'S

2    GOING ON, IF ANYTHING, IN DISCOVERY, AND TO TOUCH BASE TO SEE

3    IF THERE'S THE SAME NEED, GREATER NEED, LESS NEED FOR SOMEONE

4    TO ASSIST YOU WITH THE DISCOVERY PROCESS, TO GET YOUR THOUGHTS

5    ON THAT.

6               SO, MS. PROCTOR, I'LL MAYBE START ON YOUR SIDE TO GET

7    AN UPDATE FROM YOUR POINT OF VIEW.

8               MS. PROCTOR:    SURE.   THANK YOU, YOUR HONOR.

9               SO THERE HAVE BEEN SOME EXCHANGES OF LETTER BRIEFS

10   OVER THE PAST FEW WEEKS, AND THE PARTIES HAVE BEEN WORKING

11   TOGETHER TRYING TO RESOLVE DISPUTES WITHOUT BURDENING YOUR

12   HONOR OR ANY SPECIAL MASTER WHO MIGHT BE APPOINTED, AND I THINK

13   SOME OF THOSE WE WILL BE ABLE TO RESOLVE, OTHERS MIGHT

14   EVENTUALLY NEED TO BE ADDRESSED BY SOMEONE, EITHER YOUR HONOR

15   OR A MASTER.

16              AND WE DID TALK FURTHER IN DECEMBER, LEADING UP TO

17   THE FILING, ABOUT APPOINTING A SPECIAL MASTER AND WHO WOULD BE

18   MOST QUALIFIED, AND VLSI HAD ACTUALLY PROPOSED EXCHANGING

19   ADDITIONAL CANDIDATES AND TRYING TO COME UP WITH SOME KIND OF

20   PROCESS OF ELIMINATION SO THAT THE PARTIES COULD ACTUALLY REACH

21   A MUTUALLY AGREEABLE SOLUTION HERE.       INTEL DID NOT AGREE TO ANY

22   FURTHER EXCHANGES AND DID NOT WANT TO GO DOWN THAT PATH.          SO

23   THAT'S WHAT LED US TO THE IMPASSE AND THE SUBMISSION OF THE

24   PROPOSED ORDERS.

25              SO VLSI'S POSITION IS THAT IT REMAINS -- THERE



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 4 of 19            4




1    REMAINS A NEED FOR A SPECIAL MASTER IN THIS CASE.          AND,

2    OBVIOUSLY, WE THINK THAT HAVING INTEL CHOOSE ANY ONE OF THE

3    THREE WE PROPOSED IS A WAY TO KIND OF BALANCE YOUR HONOR'S

4    CONCERNS ABOUT HAVING A SPECIAL MASTER THAT'S BEEN SELECTED BY

5    ONE SIDE, BECAUSE THEN IT'S BEEN EFFECTIVELY SELECTED BY BOTH

6    SIDES; AGAIN, NOT AN IDEAL CIRCUMSTANCE, BUT A GOOD COMPROMISE.

7                THE COURT:   AND WHAT DO YOU -- LET'S SAY FOR THE NEXT

8    SIX-MONTH TIME PERIOD, WHAT'S THE DISCOVERY THAT'S GOING TO

9    HAPPEN IN THAT TIME PERIOD?      I KNOW YOU CAN'T ANTICIPATE WHAT

10   DISCOVERY DISPUTES THERE MIGHT BE, BUT JUST STARTING WITH

11   THE -- YOU KNOW, WHAT'S GOING TO HAPPEN, AND THEN FROM THERE WE

12   CAN EXTRAPOLATE WHAT THERE MIGHT BE HELP NEEDED FOR.

13               MS. PROCTOR:   SO ONE, KIND OF FOUNDATIONAL, I'LL

14   POINT OUT, IS THAT AT OUR CLAIM CONSTRUCTION HEARING IN

15   DECEMBER, INTEL ACTUALLY INDICATED THAT IT INTENDS TO STAY THIS

16   CASE.

17               THE COURT:   TO SEEK A STAY OF THE CASE.

18               MS. PROCTOR:   YES, TO MOVE TO STAY.      ABSOLUTELY.   IT

19   WILL BE UP TO JUDGE FREEMAN AND YOUR HONOR TO MAKE THAT

20   DECISION.

21               THE COURT:   NOT UP TO ME.    IT WILL BE UP TO HER.

22               MS. PROCTOR:   SO IT'S OUR UNDERSTANDING THAT INTEL

23   WILL BE SEEKING THAT STAY RELATIVELY SOON.        THEY SAID THEY

24   WANTED TO WAIT FOR CERTAIN IPR PETITIONS TO BE DECIDED.           I KNOW

25   WE GOT ONE DECISION RECENTLY, AND I THINK THERE ARE MORE THAT



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 5 of 19       5




1    ARE COMING UP ON THEIR DEADLINE.       SO IT'S POSSIBLE THAT IF

2    INTEL DOES SEEK TO STAY THE CASE, THAT THAT WILL AT LEAST PUSH

3    THIS ISSUE DOWN THE ROAD.

4              IN TERMS OF THE DISCOVERY WE EXPECT, THERE WILL

5    CERTAINLY BE A NUMBER OF DEPOSITIONS COMING UP.         THE PARTIES

6    HAVE BEEN WORKING TOGETHER TO SCHEDULE DEPOSITIONS THAT ARE

7    BEING NOTICED BY BOTH SIDES.      THERE'S A LOT OF DOCUMENT

8    DISCOVERY THAT'S STILL NEEDS TO GO FORWARD, AND SO A LOT OF

9    THAT, I THINK, HAS BEEN ACCOMPLISHED, BUT THERE ARE STILL SOME

10   REMAINING THINGS THAT BOTH SIDES NEED, I THINK, THAT WE'RE

11   HAVING DISCUSSIONS ABOUT.

12             VLSI HAS SUPPLEMENTED ITS DAMAGES CONTENTIONS, AGAIN

13   IN DECEMBER PER YOUR HONOR'S ORDER, AND THEN AGAIN IN JANUARY.

14   AND WE'VE BEEN TRYING TO WORK WITH INTEL TO GET TO A POINT

15   WHERE INTEL IS SATISFIED WITH THE DISCLOSURE, BUT THOSE

16   DISCUSSIONS REMAIN ONGOING, AND I THINK INTEL AT LEAST BELIEVES

17   WE'RE AT AN IMPASSE.     SO THAT'S SOMETHING THAT MIGHT BE A

18   DISPUTE SOON.

19             THERE HAVE BEEN SOME DISCUSSIONS ABOUT SUPPLEMENTING

20   INTERROGATORY RESPONSES.     SO I'D SAY KIND OF -- WE'RE STILL AT

21   THE POINT WHERE I THINK THERE ARE NINE OR TEN MONTHS REMAINING

22   IN FACT DISCOVERY.    SO I THINK THERE'S STILL A LOT OF DISCOVERY

23   THAT REMAINS TO BE DONE.     I'D SAY THE BIGGEST COUNTERVAILING

24   CONSIDERATION IS THE POTENTIAL FOR A STAY.

25             THE COURT:     AND AS FAR AS THE DEPOSITIONS GO, ARE ANY



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 6 of 19         6




1    OF THOSE SCHEDULED OR JUST IN THE CONVERSATION?

2               MS. PROCTOR:    A NUMBER ARE SCHEDULED.      I THINK

3    THERE'S ONE ACTUALLY TODAY THAT'S TAKING PLACE ON THE EAST

4    COAST AND SOME OTHER ONES THAT ARE COMING UP, AND THEN SOME

5    WHERE WE'RE STILL TRYING TO FIGURE OUT DATES AND WORK TOGETHER

6    TO REACH MUTUALLY AGREEABLE DATES.

7               THE COURT:    AND ARE THERE ANY EXPERT DISCOVERY ISSUES

8    CONTEMPLATED IN THE NEXT SIX MONTHS?       MAYBE THAT'S A LITTLE BIT

9    OF A LATER PHASE.

10              MS. PROCTOR:    YEAH, ONLY TO THE EXTENT THAT EXPERT

11   DISCOVERY IS RELEVANT TO THINGS LIKE DAMAGES CONTENTIONS.

12   ACTUAL EXPERT DISCOVERY IS STILL A YEAR AWAY.         SO WE'RE A LONG

13   WAYS OFF FROM ANY ACTUAL EXPERT REPORTS OR DEPOSITIONS, BUT WE

14   ARE -- VLSI IS, FOR EXAMPLE, WORKING WITH EXPERTS NOW TO TRY TO

15   PROVIDE MORE ROBUST DISCLOSURES TO INTEL IN CONNECTION WITH ITS

16   DAMAGES CONTENTIONS.

17              THE COURT:    SO IF THIS AFTERNOON I WERE SPEAKING TO

18   ONE OF THE SPECIAL MASTER CANDIDATES, OR SOME CANDIDATE WHO WE

19   DON'T KNOW, YOU KNOW, ABSTRACT SPECIAL MASTER CANDIDATE, WHAT

20   WOULD I TELL THAT PERSON THAT HE OR SHE WOULD BE ANTICIPATING

21   DOING IN THE NEXT SIX MONTHS, BOTH AS FAR AS THE NUMBER OF

22   HOURS THAT THEY MIGHT BE ASSISTING THIS CASE, THE COMPLEXITY OF

23   WHAT THEY WILL BE DOING, KIND OF THE TASKS?         I WOULD WANT TO

24   GUIDE THEM TOWARDS KIND OF A REALITY OF WHAT THEY WERE SIGNING

25   ON TO.   WHAT'S YOUR SUGGESTION?



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 7 of 19             7




1               MS. PROCTOR:    SURE.   SO I THINK, PUTTING ASIDE THE

2    ISSUE OF THE STAY --

3               THE COURT:    YEAH.

4               MS. PROCTOR:    -- BECAUSE OBVIOUSLY THAT WOULD CHANGE

5    EVERYTHING.

6               THE COURT:    RIGHT.

7               MS. PROCTOR:    BUT PUTTING THAT ASIDE, I WOULD SAY WE

8    HAVE THE ONE PENDING DISPUTE ON INTEL'S DOCUMENT PRODUCTION FOR

9    SOME OF THE PRODUCTS AT ISSUE, AND THAT RELATES TO A

10   SUFFICIENCY OF VLSI'S INFRINGEMENT CONTENTION DISPUTE.            THERE'S

11   THIS POTENTIAL DAMAGES CONTENTION DISPUTE.        SO I WOULD SAY

12   THOSE ARE TWO THAT MAY BE KIND OF IN THE SHORTER TERM THAT WILL

13   COME UP.

14              IT'S HARD TO PREDICT THE NUMBER OF HOURS.         IT DEPENDS

15   KIND OF HOW THE SPECIAL MASTER APPROACHES THINGS, BUT I WOULD

16   SAY THERE WILL NEED TO BE SOME HEARINGS ON THOSE TYPES OF

17   ISSUES, IF THAT'S HOW THE SPECIAL MASTER WANTS TO ADDRESS THEM,

18   AND THAT THERE MAY BE OTHER DISPUTES THAT COME UP, AND THERE

19   MAY BE A COUPLE OF OTHERS THAT, KIND OF LIKE I SAID, WHERE THE

20   PARTIES CAN'T REACH AGREEMENT.

21              BUT I WOULD SAY I DON'T THINK THIS IS GOING TO BE AN

22   EXTRAORDINARY -- I HOPE NOT.       LIKE I SAID, WE'RE TRYING TO WORK

23   VERY CLOSELY WITH INTEL TO REACH AGREEMENT AS MUCH AS POSSIBLE,

24   SO I DON'T THINK THIS IS GOING TO BE A SCENARIO WHERE THERE ARE

25   NONSTOP DISCOVERY DISPUTES.       BUT THERE ARE A COUPLE PENDING



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 8 of 19          8




1    ALREADY, AND THERE MAY BE MORE IN THE NEXT SIX MONTHS.

2                THE COURT:   ALL RIGHT.    THANK YOU.    LET ME GET

3    INTEL'S VIEWS.

4                MR. MUELLER:   THANK YOU, YOUR HONOR.      I'D MAYBE START

5    WITH WHERE MS. PROCTOR LEFT OFF ON SOME OF THE POSSIBLE TYPES

6    OF DISPUTES THAT MIGHT BE FIT FOR RESOLUTION BY A DISCOVERY

7    MASTER.

8                I AGREE WITH THE LIST WITH RESPECT TO DOCUMENT

9    DISPUTES.    I HAD A COUPLE OF OTHER ONES.

10               CONTENTION INTERROGATORY RESPONSES.       YOUR HONOR HAS

11   ALREADY DEALT WITH DAMAGES CONTENTION INTERROGATORY RESPONSES,

12   AND I'LL COME BACK TO THOSE.      BUT AS MS PROCTOR MENTIONED,

13   THERE ARE ALSO SOME DISPUTES WITH RESPECT TO CONTENTION

14   INFRINGEMENT INTERROGATORY RESPONSES, AND SOME OF THOSE MAY BE

15   THE TYPES OF DISPUTES THAT WOULD BE FIT FOR A DISCOVERY MASTER.

16               AND PRIVILEGE ISSUES.     AGAIN, YOUR HONOR HAS ALREADY

17   DEALT WITH SOME PRIVILEGE ISSUES IN THE CONTEXT OF THE NXP

18   SUBPOENA, BUT THERE COULD WELL BE OTHER PRIVILEGE ISSUES THAT

19   WOULD BE SUITABLE FOR A DISCOVERY MASTER TO HANDLE.

20               I ALSO DON'T HAVE AN ESTIMATE FOR AN EXACT TIME

21   AMOUNT AT THIS POINT, BUT THAT'S A BIT OF THE FLAVOR OF TYPES

22   OF DISPUTES.

23               WITH RESPECT TO THE DISCOVERY MASTER CANDIDATES AND

24   THE CHOICE AMONG THEM, INTEL'S BASIC POSITION IS THAT A

25   DISCOVERY MASTER SHOULD HAVE EXPERIENCE WITH NORTHERN DISTRICT



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 9 of 19           9




1    OF CALIFORNIA DISCOVERY RULES, PATENT LOCAL RULES.

2              AS I MENTIONED, SOME OF THE DISPUTE WE WOULD ENVISION

3    BRINGING TO A DISCOVERY MASTER, OR AT LEAST POSSIBLY BRINGING

4    TO DISCOVERY MASTER, INVOLVE CONTENTIONS UNDER THE LOCAL RULES,

5    AND WE THINK IT'S VERY IMPORTANT THAT ANY DISCOVERY MASTER HAVE

6    AS MUCH EXPERIENCE AS POSSIBLE IN APPLYING THOSE RULES IN

7    ACTUAL CASES.

8              OUR TWO CANDIDATES BOTH HAVE THAT EXPERIENCE.           JUDGE

9    WALKER AND THOMAS DENVER BOTH HAVE SERVED AS DISCOVERY MASTERS

10   IN THIS DISTRICT.    ACTUALLY JUDGE -- MR. DENVER SERVED AS A

11   DISCOVERY MASTER FOR JUDGE FREEMAN IN A PATENT CASE.          SO THEY

12   HAVE EXPERIENCE WITH DISCOVERY PROCEDURES, INCLUDING PATENT

13   CASES IN THIS DISTRICT.

14             THE PARTIES HAD A DISPUTE ABOUT THERE ARE OTHER

15   REASONS FOR NOT APPOINTING EITHER OF THOSE TWO CANDIDATES.          I'M

16   HAPPY TO GET INTO THOSE IF YOU LIKE, BUT I THINK SUFFICE IT TO

17   SAY, WE DISAGREE THERE ARE ANY CONFLICTS OR OTHER REASONS NOT

18   TO APPOINT THEM.

19             OUR BASIC POSITION IS THAT A -- THE BEST DISCOVERY

20   MASTER WOULD BE SOMEONE, WHETHER IT'S THOSE TWO PEOPLE OR

21   SOMEONE ELSE, WITH NORTHERN DISTRICT OF CALIFORNIA EXPERIENCE.

22   AND THAT'S OUR BASIC OBJECTION TO VLSI'S CANDIDATES, IS THAT

23   THEY'RE NOT FROM THE DISTRICT.      THEY DON'T HAVE THAT

24   EXPERIENCE.

25             SO I THINK IT'S FAIR TO SAY IF WE COULD REACH COMMON



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 10 of 19       10




1    GROUND ON ONE OF THE TWO CANDIDATES THAT WE'VE OFFERED, OR

2    SOMEONE ELSE FROM THE NORTHERN DISTRICT, A DISCOVERY MASTER MAY

3    WELL BE A GREAT THING FOR THE CASE.        IF NOT, I THINK WE WOULD

4    PREFER THAT YOUR HONOR, GIVEN YOUR OWN EXPERIENCE WITH NORTHERN

5    DISTRICT OF CALIFORNIA RULES AND PROCEDURES, CONTINUE TO

6    SUPERVISE THE DISPUTES IF WE COULDN'T REACH AGREEMENT ON

7    SOMEONE WITH THAT TYPE OF EXPERIENCE.

8               THE COURT:    AND AS TO THE POSSIBILITY OF A STAY, HOW

9    DOES THAT INFLUENCE YOUR SUGGESTION AS TO WHICH PATH TO FOLLOW?

10              MR. MUELLER:    YOU KNOW, YOUR HONOR, I DON'T THINK IT

11   INFLUENCES THE TYPE OF CANDIDATE WE'D BE LOOKING FOR.              I

12   CERTAINLY AGREE IF THERE'S A DAY, IT WOULD CHANGE THE TIME AND

13   WHETHER WE NEED TO --

14              THE COURT:    SORRY TO INTERRUPT.      WHEN DO YOU THINK

15   THAT -- IF THERE'S GOING TO BE A MOTION TO STAY, WHAT'S THE

16   TIME WINDOW?    I DON'T WANT TO DO -- YOU KNOW, DO THIS TODAY AND

17   THEN FIND OUT TOMORROW THERE'S A STAY GRANTED BECAUSE THAT'S

18   NOT VERY EFFICIENT.

19              MR. MUELLER:    UNDERSTOOD.     YOUR HONOR, IF I COULD

20   CONFER AFTER THE --

21              THE COURT:    YES, PLEASE.     CONFER NOW.

22              MS. PROCTOR:    I CAN JUST PROVIDE A QUICK UPDATE ON

23   THE PRIVILEGE ISSUES.     JUST SO YOU KNOW, THERE WAS A HEARING IN

24   SOUTHERN DISTRICT OF NEW YORK YESTERDAY ON ONE OF THE PRIVILEGE

25   DISPUTES, AND IT LOOKS LIKE IT WILL BE RESOLVED THERE,



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 11 of 19    11




1    HOPEFULLY WITHOUT ANYTHING BEING TRANSFERRED BACK TO YOUR

2    HONOR.

3               THE COURT:    THANK YOU.

4               MR. MUELLER:    SO, YOUR HONOR, ONE THING WE'VE BEEN

5    WAITING FOR, AS MS. PROCTOR ALLUDED TO, IS SOME ADDITIONAL

6    DECISIONS BY THE PTAB, AND I'M TOLD THAT SOME OF THOSE WILL BE

7    IN THE NEXT COUPLE OF WEEKS.      SO IT MAY WELL BE BY THE END OF

8    THE MONTH WE'RE ABLE TO GIVE YOU FIRM GUIDANCE AS TO WHETHER WE

9    INTEND TO SEEK A STAY BASED ON IPR DECISIONS.

10              THE COURT:    THANK YOU.

11              AND PUTTING ASIDE WHO THE SPECIAL MASTER IS, YOUR

12   CONCLUSION IS YOUR PREFERENCE WOULD BE TO APPOINT A SPECIAL

13   MASTER.   IS THAT ACCURATE, OR IT COULD GO EITHER WAY, 50-50?

14              MR. MUELLER:    I SAY YES, YOUR HONOR, BUT WITH THE

15   QUALIFICATION THAT WE DO THINK IT'S IMPORTANT THAT THAT

16   PERSON -- WHOEVER IT IS, WHETHER IT'S OUR TWO CANDIDATES OR

17   SOMEONE ELSE, BE A NORTHERN DISTRICT OF CALIFORNIA EXPERIENCED

18   PRACTITIONER OR FORMER JUDGE.       WE THINK THAT'S AN IMPORTANT

19   CREDENTIAL FOR THE TYPES OF DISPUTES THAT WOULD COME BEFORE

20   THIS PERSON.

21              THE COURT:    IT SOUNDS LIKE YOU ARE, IN THE WAY OF

22   COMMUNICATING THAT, OPEN TO IT BEING SOMEBODY ELSE BESIDES YOUR

23   TWO PROPOSALS IF IT MET THOSE QUALIFICATIONS OF HAVING DISTRICT

24   EXPERIENCE.

25              MR. MUELLER:    YES, YOUR HONOR.      YES, YOUR HONOR.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 12 of 19        12




1               AND THE LAST THINGS I WOULD SAY ON THE DISCOVERY

2    MASTERS ISSUES IS THERE ARE TWO ISSUES THAT HAVE ALREADY COME

3    BEFORE YOUR HONOR THAT WE DO RESPECTFULLY SUBMIT WOULD BE BEST

4    KEPT WITH YOU FOR EFFICIENCY PURPOSES GIVEN YOU'VE ALREADY

5    WORKED ON THEM.

6               ONE IS THE DAMAGES CONTENTION BRIEFING, WHICH WE

7    EXPECT WILL BE COMING BACK TO YOUR HONOR IN AN ADDITIONAL

8    LETTER BRIEF WITHIN THE NEXT WEEK OR SO, IF NOT SOONER.            AS YOU

9    RECALL, YOU HAD ORDERED VLSI TO SUPPLEMENT THEIR DAMAGES

10   CONTENTIONS.    WE'VE RECEIVED THOSE.      WE'VE BEEN MEETING AND

11   CONFERRING WITH RESPECT TO WHAT WE BELIEVE ARE DEFICIENCIES IN

12   THE NEW VERSION, AND WE EXPECT THAT WE ARE GOING TO BE

13   SUBMITTING LETTER BRIEFING TO YOUR HONOR ON THOSE.

14              THE SECOND IS THE NXP SUBPOENA, AND YOUR HONOR HAS

15   ORDERED SUPPLEMENTAL BRIEFING WITHIN A COUPLE OF WEEKS ON THE

16   NEW PRIVILEGE LOG THAT WE'LL RECEIVE, AND SO WE'LL BE CERTAINLY

17   FOLLOWING YOUR HONOR'S ORDER.       THOSE TWO AREAS, GIVEN THAT

18   YOU'VE ALREADY ANALYZED THE ISSUES, WE THINK WOULD BE MOST

19   EFFICIENTLY ADDRESSED BY YOUR HONOR, AT LEAST WE WOULD SUBMIT

20   THAT WOULD BE THE BEST APPROACH.

21              THE COURT:    ALL RIGHT.    THANK YOU.

22              MS. PROCTOR, ANYTHING MORE YOU NEED?

23              MS. PROCTOR:    YES.   JUST IF I COULD RESPOND TO --

24   BRIEFLY TO SOME OF THE MERITS ARGUMENTS THAT WERE MADE?

25              WE, OF COURSE, DISAGREE THAT THE JUDGES -- ALL FORMER



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 13 of 19     13




1    JUDGES WE PROPOSED LACK THE RELEVANT EXPERIENCE TO WORK ON THIS

2    MATTER.   WE PROPOSED THREE FORMER FEDERAL JUDGES, ALL OF WHOM

3    SPECIALIZE IN PATENT, A NUMBER OF WHOM HAVE EXPERIENCE IN THIS

4    DISTRICT.

5                SO, FOR EXAMPLE, JUDGE SOFAER HAS WORKED ON A NUMBER

6    OF ARBITRATIONS IN THIS DISTRICT.       HE'S HEADQUARTERED IN PALO

7    ALTO.   AND WE UNDERSTAND FROM HIS CASE MANAGER THAT WHEN HE'S

8    WORKED ON THOSE ARBITRATIONS, IT'S VERY ROUTINE FOR HIM AND THE

9    OTHER ARBITRATORS TO ALSO DECIDE ANY DISCOVERY DISPUTES THAT

10   COME UP IN THAT CONTEXT.

11               SO -- AND I MEAN, THE OTHER JUDGES, YOU KNOW, WE'RE

12   TALKING ABOUT JUDGE FEESS WHO PRESIDED OVER HUNDREDS OF

13   INTELLECTUAL PROPERTY DISPUTES IN THE CENTRAL DISTRICT OF

14   CALIFORNIA, AND MAGISTRATE JUDGE FAULKNER, WHO HAS CONDUCTED

15   OVER 500 TRIALS, SETTLEMENT CONFERENCES, AND HEARINGS, AND

16   SPECIALIZES IN INTELLECTUAL PROPERTY LAW AND WAS WORKING IN THE

17   EASTERN DISTRICT OF TEXAS, A DISTRICT THAT ACTUALLY ADOPTED

18   LOCAL PATENT RULES MODELED AFTER THIS DISTRICT'S.

19               AND I'LL NOTE ALSO THAT THE DAMAGES CONTENTIONS ARE

20   MAYBE A GOOD EXAMPLE THAT THE LOCAL RULES IN THIS DISTRICT FOR

21   PATENT CASES WERE MODIFIED AS RECENTLY JANUARY 2017, AND SO

22   IT'S NOT CLEAR THAT EITHER OF THE CANDIDATES INTEL'S PROPOSED

23   ACTUALLY WORKED ON ANY DISCOVERY DISPUTES RELATING TO THE

24   NEWEST VERSION OF THOSE RULES.

25               AND SO WE THINK THE KEY EXPERIENCE HERE IS EXPERIENCE



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 14 of 19            14




1    AS A JUDICIAL OFFICER WITH FEDERAL PATENT LAW.          AND, IN FACT,

2    THE TWO PRIVILEGE ISSUES THAT HAVE COME UP HAVE BEEN BASED ON,

3    I THINK, FIFTH CIRCUIT, WHICH IS WHERE JUDGE FAULKNER SERVED,

4    AND SECOND CIRCUIT LAW, WHICH IS WHERE JUDGE SOFAER SERVED WHEN

5    HE WAS ON THE BENCH.

6                SO JUST AS YOUR HONOR HAS APPLIED, I BELIEVE, FIFTH

7    CIRCUIT LAW IN ADDRESSING THE NXP ISSUES, WE THINK THAT THESE

8    FORMER FEDERAL JUDGES ARE ALL CLEARLY QUALIFIED TO APPLY THE

9    LAW OF ANY DISTRICT THAT'S RELEVANT OR ANY CIRCUIT THAT'S

10   RELEVANT.

11               AND IN TERMS OF INTEL'S CANDIDATES, WE DO HAVE

12   SERIOUS CONCERNS ABOUT THE APPEARANCE OF BIAS.          I THINK WITH

13   JUDGE WALKER, THE FACT THAT FOR EVERY SINGLE YEAR THAT WE HAVE

14   HIS FINANCIAL DISCLOSURES, HE OWNED UP TO HALF A MILLION

15   DOLLARS IN INTEL STOCK AND THAT THAT WAS ONE OF HIS LARGEST

16   SINGLE INVESTMENTS IN ANY INDIVIDUAL COMPANY'S STOCK FOR THAT

17   ENTIRE PERIOD.    AND WE'VE ASKED INTEL FOR MORE INFORMATION

18   ABOUT THAT, AND THEY'VE RESPONDED ONLY TO SAY THAT HE HAS NO

19   FORMAL CONFLICTS.     SO WE ACTUALLY STILL DON'T KNOW WHETHER HE

20   STILL OWNS THAT STOCK.     THAT HAS NOT BEEN DETERMINED.           AND IF

21   HE DOES, THERE'S A REAL SERIOUS FINANCIAL INCENTIVE,

22   POTENTIALLY, FOR HIM.     AND EVEN IF HE DOESN'T, WHAT IT

23   EVIDENCES TO US IS HE HAS A LONG-STANDING RELATIONSHIP WITH ONE

24   OF THE PARTIES IN THIS CASE AND VIEW ON THAT PARTY.          AND IT'S A

25   SERIOUS CONCERN FOR US.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 15 of 19        15




1               BUT REGARDLESS OF WHETHER IT WILL HAVE A CURRENT

2    FINANCIAL IMPACT ON HIM, WHICH WE DON'T KNOW, THERE'S AN

3    AFFINITY THAT HE HAS FOR ONE OF THE PARTIES, AND THAT EVEN THE

4    APPEARANCE OF BIAS HERE IS UNNECESSARY, BECAUSE, AS YOUR HONOR

5    HAS NOTED AT PRIOR HEARINGS, THERE ARE A NUMBER OF CANDIDATES

6    OUT THERE WHO ARE INCREDIBLY EXPERIENCED.         AND SO THERE'S JUST

7    NO REASON TO GO TO SOMEONE WHO HAS EVEN THE APPEARANCE OF BIAS

8    IN FAVOR OF ONE PARTY OR THE OTHER.

9               AND THERE ARE A COUPLE OF OTHER CONNECTIONS WE

10   MENTIONED FOR JUDGE WALKER, INCLUDING THAT MULTIPLE FORMER

11   CLERKS HAVE GONE ON TO WILMER HALE.        ONE IS CURRENTLY AT INTEL.

12   AND INTEL ACTUALLY OFFERED A FEW MONTHS AGO TO PAY FOR MORE

13   THAN HALF OF JUDGE WALKER'S FEES IF VLDI WOULD AGREE.

14              SO ALL OF THESE THINGS PUT TOGETHER ARE JUST MAKING

15   VLSI UNCOMFORTABLE WITH THE IDEA THAT JUDGE WALKER COULD REALLY

16   BE BIASED HERE, OR AT LEAST THAT HE COULD -- OR AT LEAST THAT

17   WOULD LACK THE APPEARANCE OF BIAS HERE.

18              AND IN TERMS OF THEIR OTHER PROPOSAL, MR. DENVER, HE

19   WAS IN PRIVATE PRACTICE GENERALLY, AND SO WE DON'T HAVE THE

20   SAME KIND OF KNOWLEDGE OF HIM AS JUDGE AND THE SAME KIND OF

21   ACCESS TO PUBLIC INFORMATION.       BUT WE DO KNOW THAT HE HAS

22   WORKED ON A CASE THAT INVOLVED INTEL BEFORE, AND GIVEN THAT

23   INTEL WOULD ONLY ESSENTIALLY PROPOSE THOSE TWO CANDIDATES --

24   THEY PROPOSED A THIRD, WHO YOU MAY RECALL, HAS SINCE RETIRED.

25   BUT -- SO INTEL HAS REFUSED TO PROPOSE ANYONE ELSE.



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 16 of 19        16




1               WE HAVE SERIOUS CONCERNS THAT WHAT INTEL IS TRYING TO

2    ACHIEVE HERE IS SOME KIND OF IMPROPER TACTICAL ADVANTAGE

3    THROUGH THE APPOINTMENT OF ONE OF THEIR PEOPLE; WHEREAS, WE

4    HAVE PROPOSED THREE FORMER FEDERAL JUDGES WHO ARE IMMINENTLY

5    QUALIFIED, AND WE SAID THAT INTEL CAN PICK FROM AMONG THEM, OR,

6    OF COURSE, YOUR HONOR CAN IF YOU HAVE A PREFERENCE.

7               THE COURT:    ALL RIGHT.    YOU MADE (INDISCERNIBLE)

8    ARGUMENTS.   I'M GOING TO DEFER THOSE UNTIL LATER.         BUT YOU'VE

9    REMINDED ME OF THE ARGUMENT.

10              I'M NOT GOING TO APPOINT ANYONE YET BECAUSE I'M

11   NOT -- I THINK IT'S A PRETTY CLOSE CALL, ESPECIALLY GIVEN THE

12   POTENTIAL MOTION TO STAY COMING SOON AND THE CONTINUING WORK

13   I'M DOING ON NXP AND INTEL.      I THINK IT MAKES SENSE FOR

14   CONTINUITY TO CONTINUE WORKING ON THAT NO MATTER WHAT.

15              AND ON THE OTHER DISCOVERY ISSUES, IF YOU CAN'T

16   AGREE, TO ME IT MAKES THE UTILITY OF APPOINTING SOMEONE A LOT

17   LESS.   AND YOU MIGHT WALK OUT OF HERE AND AGREE, BECAUSE YOU

18   BOTH HAVE THE -- BOTH SIDES AND COUNSEL HAVE THE ABILITY TO

19   IDENTIFY ADDITIONAL FOLKS AND AGREE.        BUT IF YOU CAN'T, THAT'S

20   AN INDICATION THAT I THINK THAT THE USEFULNESS OF THE EXERCISE

21   IS A LOT LESS AND COULD LEAD TO MORE DISPUTES.

22              YOU COULD BE FIGHTING ABOUT, YOU KNOW, EXAMPLE, IF

23   THERE'S BIAS BY YOUR SPECIAL MASTER, WELL, THEN YOU CAN HAVE A

24   WHOLE -- YOU'LL HAVE ADDITIONAL LITIGATION.         AND THE IDEA OF A

25   SPECIAL MASTER IS TO REDUCE THE BURDEN ON YOU AND ON THE COURT,



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 17 of 19         17




1    NOT TO INCREASE THE NUMBER OF DISPUTES.

2               SO UNDER THE PRINCIPLE FIRST DO NO HARM, I'M NOT

3    PERSUADED YET THAT IT'S A GOOD IDEA.        BUT FURTHER CONFERRING,

4    FURTHER DEMONSTRATED DISCOVERY NEEDS COULD PUT IT OVER THE LINE

5    INTO BEING EFFICIENT AND FAIR, BUT I'M NOT SENSING THAT YET, IN

6    PART BECAUSE THERE'S A POTENTIAL STAY, THE LIKELIHOOD OF

7    SIGNIFICANT DISCOVERY DISPUTES IN THE PIPELINE IS -- YOU KNOW,

8    IT COULD HAPPEN, BUT IT DOESN'T SOUND OVERWHELMING.

9               THE QUALCOMM/FTC MATTER HAS BEEN TRIED.         SOME OF THE

10   OTHER MDL DISCOVERY WHICH I WAS WORKING ON LAST YEAR IS BEHIND

11   ME NOW.   SO I MAY HAVE MORE BANDWIDTH TO ASSIST YOU GIVEN THAT

12   MATTER HAS CONCLUDED, OR AT LEAST THIS PHASE HAS CONCLUDED IN

13   THAT CASE.

14              SO, IN CONCLUSION, I'M GOING TO KEEP THE MATTER UNDER

15   SUBMISSION.    BUT IF YOU HAVE ADDITIONAL IDEAS IN YOUR

16   CONFERRING, I WELCOME YOUR FURTHER CONFERRING AND A STIPULATION

17   OR ADDITIONAL PROPOSALS FOR DIFFERENT CANDIDATES.          BUT AS OF

18   THE MOMENT, I'M NOT GRANTING A SPECIAL MASTER, EVEN THOUGH THE

19   IDEA CAME FROM ME INITIALLY, AND I'M STILL THINKING ABOUT IT.

20   THE PRINCIPLE ISSUE IS THE IDEA OF A STAY AND THE TIMING OF

21   THAT IS I'M GOING TO WAIT AND SEE A LITTLE BIT BEFORE

22   REVISITING IT.

23              SO I'M NOT GOING TO SET A FURTHER FOLLOW-UP.            YOU

24   CONTACT ME IF THERE'S SOMETHING YOU WANT TO COME IN TO DISCUSS

25   ABOUT IT OR HAVE NEW IDEAS.      I'LL BE MONITORING THE CASE, OF



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 18 of 19       18




1    COURSE, WATCHING FOR THE STAY ISSUES, LOOKING AT CLAIM

2    CONSTRUCTION.    AND WHEN YOU DO HAVE A CRYSTALLIZED DISCOVERY

3    DISPUTE, CONTINUE TO PRESENT IT TO ME, AND IF I LOOK AT THAT,

4    SAY I'LL BE UNABLE TO GET THIS DONE, THEN WE'LL COME BACK TO

5    THE SPECIAL MASTER ISSUE.

6               THANKS VERY MUCH FOR YOUR TIME TODAY.         GOOD TO SEE

7    YOU ALL.

8               MR. MUELLER:    THANK YOU VERY MUCH, YOUR HONOR.

9               MS. PROCTOR:    THANK YOU, YOUR HONOR.

10              THE COURT:    WE'RE IN RECESS.

11              (PROCEEDINGS ADJOURNED AT 1:24 P.M.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
     Case 5:17-cv-05671-BLF Document 240 Filed 02/14/19 Page 19 of 19




1                         CERTIFICATE OF TRANSCRIBER

2

3         I CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT

4    TRANSCRIPT, TO THE BEST OF MY ABILITY, OF THE ABOVE PAGES OF

5    THE OFFICIAL ELECTRONIC SOUND RECORDING PROVIDED TO ME BY THE

6    U.S. DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, OF THE

7    PROCEEDINGS TAKEN ON THE DATE AND TIME PREVIOUSLY STATED IN THE

8    ABOVE MATTER.

9         I FURTHER CERTIFY THAT I AM NEITHER COUNSEL FOR,

10   RELATED TO, NOR EMPLOYED BY ANY OF THE PARTIES TO THE ACTION IN

11   WHICH THIS HEARING WAS TAKEN; AND, FURTHER, THAT I AM NOT

12   FINANCIALLY NOR OTHERWISE INTERESTED IN THE OUTCOME OF THE

13   ACTION.

14

15

16                           JOAN MARIE COLUMBINI

17                             FEBRUARY 14, 2019

18

19

20

21

22

23

24

25



                       JOAN MARIE COLUMBINI, CSR, RPR
                    RETIRED OFFICIAL COURT REPORTER, USDC
                                510-367-3043
